DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 7-8 and 16 have been canceled and as such all rejections to the canceled claims have been withdrawn. 
Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive.
Regarding amended claim 1, applicant argues that Zhao modified by Devam and further modified by Jenkins fails to teach the limitations of the claim, as Jenkins “is silent to using AR to visualize any organ or any object within the organ” and therefore fails to disclose or suggest “the visual indication of the tracked intracardiac movement of the medical device is simultaneously viewable via the augmented reality display system with the visual indication of the selected puncture location” (see page 11 of applicant’s correspondence filed 11/10/2020).  Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments ignore the combination of references, and instead focus on Jenkins alone for teaching the contested limitation.  In particular, Zhao teaches the visual indication of the tracked movement of the 
The technique of using augmented reality is not explicitly taught by Zhao alone, and the combination of Zhao modified by the teaching of using augmented reality as provided by Devam is relied upon. In particular, Devam teaches displaying the visual indication of the tracked movement of the medical device viewable via the augmented reality display system (Par. 60 of Devam: displaying location of laparoscope and surgical tools overlaid over a patient in augmented reality).  Both Zhao and Devam are directed to medical imaging systems for assisting with user performed surgical operations.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to 
The only element missing is utilizing an intra-organ tracking a heart of a patient rather than another type of organ tracking.  Jenkins is relied upon for teaching this technique.  In particular, Jenkins discloses tracking in real-time an intracardiac movement of a medical device within the heart of the patient during a surgery, and displaying a visual indication of the tracked intracardiac movement of the medical device on the virtual organ object being displayed during the surgery (Par. 79 of Jenkins: use tracking signals to dynamically track device 80 and present visualizations of the anatomy and one or more intrabody devices 80 in near real-time; Par. 83: cardiac procedures can be carried out from inside of the heart; Par. 97: device 100 for use with MRI interventional system 10 configured to puncture atrial septums, tracked and displayed in an MR system 10 similar to or the same as device 80; Figs. 25A-25D and Par. 128: visualizations with physical representation 80R of intrabody device and volumentric model of target anatomical structure and a near real-time MRI image, e.g. 3D volumetric model of patient’s heart)
Zhao, Devam, and Jenkins are directed to computer display systems for assisting medical professionals during surgical procedures.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to   Accordingly, the prior art teaches the limitations of claim 1.
Furthermore, in response to applicant's argument that Jenkins is directed to an MRI device rather than Augmented Reality (see page 11 of applicant’s correspondence filed 11/10/2020), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The office’s use of Jenkins is to show support that one of ordinary skill in the art at the time the invention was made would understood that the visualization taught by Zhao in view of the teachings of Devam could incorporate the intracardiac movement of a medical device within the heart of a patient rather than another organ, as the technique of focusing on the movement of medical devices within the heart of the patient was understood at the time as shown by Jenkins.  Jenkins is not relied upon for incorporating the entire invention as disclosed, but for the technique of using a heart as the 
Regarding claim 17, the claim is directed to the same method performed by claim 13, with the exception of being directed to a broader category of object, i.e. “an organ of a patient” rather than the more limited “a heart of the patient” as in claim 13.  As a heart is also “an organ”, however, the arguments that the prior art fails to teach the limitations of claim 17 are not persuasive for the same reasons as set forth above for claim 1.  Furthermore, applicant’s argument that claim 17 is not taught by the prior art for failure to disclose the heart specifically (see page 12 of applicant’s correspondence filed on 11/10/2020, and referring back to the arguments on page 11), it is noted that the features upon which applicant relies (i.e., the heart) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, applicant’s arguments are not persuasive.
Applicant’s remaining arguments (see pages 12-13 of applicant’s correspondence filed 11/10/2020) are based on the same arguments for claim 1 as discussed above, and are therefore not persuasive for the same reasons as set forth above.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an augmented reality display system…” and “an augmented reality device…” in claim 13 and incorporated by reference into claims 14-16.  In particular, (A) the claim limitations use terms used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (i.e. “an augmented reality display system”, and “an augmented reality device” – see MPEP configured to be worn on a head of a user proximate the user’s eyes” and “display, by an augmented reality display device”); and (C) the generic placeholders are not modified by sufficient structure, material, or acts for performing the claimed function (i.e. of being worn or displaying).  Without reciting sufficiently definite structures or functions without reciting sufficient structures for performing the functions, the terms are used by applicant as mere placeholders for structure to be interpreted under 35 U.S.C. 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-6, 9-12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-14 of U.S. Patent No. 10,413,363 in view of Zhao et al. (US 2014/0187949 A1) in view of Devam et al. (US 2016/0249989 A1) and in further view of Jenkins et al. (US 2010/0317961 A1). 
The following table illustrates the limitations of claim 1 of the present application when compared against the limitations of claim 1 of U.S. Patent No. 10,413,363:
Claim 1 of Present Application
Claim 1 of U.S. Patent No. 10,413,363
A method of enhancing a surgical procedure, the method comprising:
A method of enhancing a surgical procedure, the method comprising:
providing a three-dimensional model of a heart of a patient based on image data of the heart of the patient;
providing a three-dimensional model of a heart of a patient based on image data of the heart of the patient;
identifying positional data corresponding to a first position of at least one target treatment anatomy of the patient relative to a second position of an ancillary target anatomy of the patient based on an analysis of the three-dimensional model of the heart of the patient;
identifying positional data corresponding to a first position of at least one target treatment anatomy of the patient relative to a second position of an ancillary target anatomy of the patient based on an analysis of the three-dimensional model of the heart of the patient;
selecting a puncture location based on the identified positional data of the at least one target treatment anatomy of the patient relative to the second position of an ancillary target anatomy of the patient; and
selecting a puncture location based on the identified positional data of the at least one target treatment anatomy of the patient relative to the second position of an ancillary target anatomy of the patient, 

selecting the puncture location further comprising: identifying a first candidate puncture location and a second candidate puncture location; determining a first trajectory from the first candidate puncture location to the at least one target treatment 
displaying, by an augmented reality device with an augmented reality display system, a virtual organ object via the augmented reality display system overlaying a real-world environment, the virtual organ object corresponding to the three-dimensional model of the heart of the patient and visually indicating the selected puncture location, each of the virtual organ object and at least a portion of the real-world environment being simultaneously viewable by a user of the augmented reality display system via the augmented reality display system.
displaying, by an augmented reality device with an augmented reality display system, a virtual organ object via the augmented reality display system overlaying a real-world environment, the virtual organ object corresponding to the three-dimensional model of the heart of the patient and visually indicating the selected puncture location, each of the virtual organ object and at least a portion of the real-world environment being simultaneously viewable by a user of the augmented reality display system via the augmented reality display system.

tracking in real-time an intracardiac movement of a medical device within the heart of the patient during a surgery:

displaying a visual indication of the tracked intracardiac movement of the medical device on the virtual organ object being displayed during the surgery via the augmented reality display system: and


the visual indication of the tracked intracardiac movement of the medical device is simultaneously viewable via the augmented reality display system with the visual indication of the selected puncture location.



Zhao discloses:
the visual indication of the tracked (Paras. 29-32 of Zhao: display system displays an image of the interventional site and the interventional instruments captured by the visualization system; Par. 32 further discusses image of interventional instrument superimposed on virtual image to assist surgeon; Par. 30 of Zhao: display system 111 displays image of interventional site modeled preoperatively using imaging technology; Paras. 31-32: the display system 111 may display a virtual visualization image in which the actual location of the interventional instrument is registered (e.g., dynamically referenced) with preoperative or concurrent images from the modeled anatomy to present the surgeon S with a virtual image of the internal interventional site at the location of the tip of the interventional instrument, or display virtual visualization in which actual location of instrument with prior images or concurrent images; Fig. 4 and Par. 53 discloses depicted image of target structure and passageways with planned deployment location 312, or 314; Par. 63 further discloses depicting elected deployment locations as coded with color on the display)
US Pat. No. 10,413,363, and Zhao are directed to medical imaging systems for assisting with user performed surgical operations.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based medical imaging system during a surgical procedure as provided by US Pat. No. 10,413,363, by utilizing the additional augmented reality display of simultaneous display as provided by Zhao, using known electronic interfacing and programming techniques.  The modification results in an improved surgical system by more intuitive and easier to use head-set display technology with more direct user to display interfacing that provides more up-
	Devam discloses: 

tracking in real-time (Par. 37 of Devam: position tracking of instruments; Par. 43: visually track surgical instruments in augmented reality space; Also note Par. 94 and Claim 16 of Devam discusses rendering virtual image in real-time to depict movement of physical instrument with respect to morphologic subject); and
displaying a visual indication of the tracked (Par. 60 of Devam: displaying location of laparoscope and surgical tools overlaid over a patient in augmented reality)
US Pat. No. 10,413,363, Zhao and Devam are directed to medical imaging systems for assisting with user performed surgical operations.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based medical imaging system during a surgical procedure as provided by US Pat. No. 10,413,363, utilizing the additional augmented reality display of simultaneous display as provided by Zhao, by incorporating the augmented reality display technique as provided by Devam, using known electronic interfacing and programming techniques.  The modification results in an improved surgical system by more intuitive and easier to use head-set display technology with more direct user to display interfacing.  Moreover, the modification merely substitutes one known technique for displaying computer processed images with a head-
Jenkins discloses:
tracking in real-time an intracardiac movement of a medical device within the heart of the patient during a surgery, and displaying a visual indication of the tracked intracardiac movement of the medical device on the virtual organ object being displayed during the surgery (Par. 79 of Jenkins: use tracking signals to dynamically track device 80 and present visualizations of the anatomy and one or more intrabody devices 80 in near real-time; Par. 83: cardiac procedures can be carried out from inside of the heart; Par. 97: device 100 for use with MRI interventional system 10 configured to puncture atrial septums, tracked and displayed in an MR system 10 similar to or the same as device 80; Figs. 25A-25D and Par. 128: visualizations with physical representation 80R of intrabody device and volumentric model of target anatomical structure and a near real-time MRI image, e.g. 3D volumetric model of patient’s heart)
US Pat. No. 10,413,363, Zhao, Devam, and Jenkins are directed to computer display systems for assisting medical professionals during surgical procedures.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based medical imaging system during a surgical procedure as provided by US Pat. No. 10,413,363, utilizing the additional augmented reality display of simultaneous display as provided by Zhao, and utilizing the real-time augmented reality display technique as provided by Devam, with the tracking and visualization of the surgical device with a patient heart provided by Jenkins, using known electronic interfacing and programming techniques.  The modification results in an improved system and 
The following table illustrates further conflicting claim pairs:
Present Application
2
3
4
5
6
7
8
9
10
11
12
17
US Pat. 10,413,363
2
3
6
7
8
9
10
11
12
13
14
1


Claims 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7 and 9 of U.S. Patent No. 10,413,363 in view of Devam et al. (US 2016/0249989 A1) and in further view of Jenkins et al. (US 2010/0317961 A1).
The following table illustrates the limitations of claim 13 of the present application when compared against the limitations of claim 1 of U.S. Patent No. 10,413,363:
Claim 13 of Present Application
Claim 1 of U.S. Patent No. 10,413,363
An augmented reality system comprising:

Processing circuitry in communication with the augmented reality display system, the processing circuitry configured to:


A method of enhancing a surgical procedure, the method comprising:
provide a three-dimensional model of an organ of a patient based on image data of the organ of the patient;
providing a three-dimensional model of a heart of a patient based on image data of the heart of the patient;
identify positional data corresponding to a first position of at least one target treatment anatomy of the patient relative to a second position of an ancillary target anatomy of the patient based on an analysis of the three-dimensional model of the organ of the patient;
identifying positional data corresponding to a first position of at least one target treatment anatomy of the patient relative to a second position of an ancillary target anatomy of the patient based on an analysis of the three-dimensional model of the heart of the patient;
select a puncture location based on the identified positional data of the at least one target treatment anatomy of the patient relative to the second position of an ancillary target anatomy of the patient; and


selecting the puncture location further comprising: identifying a first candidate puncture location and a second candidate puncture location; determining a first trajectory from the first candidate puncture location to the at least one target treatment anatomy and a second trajectory from the second candidate puncture location to the at least one target treatment anatomy; selecting the puncture location based on a comparison of at least a first value associated with the first trajectory and at least a second value associated with the second trajectory; and visually indicating one of the first trajectory and the second trajectory associated with the selected puncture location together with the visual indication of the selected puncture location on the virtual organ object being displayed in the displaying step, and 
display, by an augmented reality device with an augmented reality display system, a virtual organ object via the augmented reality display system overlaying a real-world environment, the virtual organ object corresponding to the three-dimensional model of the organ of the patient and visually indicating the selected puncture location, each of the virtual organ object and at least a portion of the real-world environment being simultaneously viewable by a user of the augmented reality display system via the augmented reality display system.
displaying, by an augmented reality device with an augmented reality display system, a virtual organ object via the augmented reality display system overlaying a real-world environment, the virtual organ object corresponding to the three-dimensional model of the heart of the patient and visually indicating the selected puncture location, each of the virtual organ object and at least a portion of the real-world environment being simultaneously viewable by a user of the augmented reality display system via the augmented reality display system.

track in real-time an intracardiac movement of a medical device within the heart of the patient during a surgery: and

display a visual indication of the tracked intracardiac movement of the medical device on the virtual organ object being displayed during the surgery via the augmented reality display system.


  
Devam discloses: 

an augmented reality system comprising: (Par. 25 of Devam: system for viewing and accurately locating patient organs, arteries and other features prior to and during surgery, using augmented reality imaging data) processing circuitry in communication with the augmented reality display system, the processing circuitry configured to perform a method, including:
track in real-time (Par. 37 of Devam: position tracking of instruments; Par. 43: visually track surgical instruments in augmented reality space; Also note Par. 94 and Claim 16 of Devam discusses rendering virtual image in real-time to depict movement of physical instrument with respect to morphologic subject); and
displaying a visual indication of the tracked (Par. 60 of Devam: displaying location of laparoscope and surgical tools overlaid over a patient in augmented reality)
US Pat. No. 10,413,363 and Devam are directed to medical imaging systems for assisting with user performed surgical operations.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based medical imaging system during a surgical procedure as provided by US Pat. No. 10,413,363, by incorporating the augmented reality display technique as provided by Devam, using known electronic interfacing and programming techniques.  The modification results in an improved surgical system by more intuitive and easier to use head-set display technology with more direct user to display interfacing.  Moreover, the modification 
Jenkins discloses:
tracking in real-time an intracardiac movement of a medical device within the heart of the patient during a surgery, and displaying a visual indication of the tracked intracardiac movement of the medical device on the virtual organ object being displayed during the surgery (Par. 79 of Jenkins: use tracking signals to dynamically track device 80 and present visualizations of the anatomy and one or more intrabody devices 80 in near real-time; Par. 83: cardiac procedures can be carried out from inside of the heart; Par. 97: device 100 for use with MRI interventional system 10 configured to puncture atrial septums, tracked and displayed in an MR system 10 similar to or the same as device 80; Figs. 25A-25D and Par. 128: visualizations with physical representation 80R of intrabody device and volumentric model of target anatomical structure and a near real-time MRI image, e.g. 3D volumetric model of patient’s heart)
US Pat. No. 10,413,363, Devam, and Jenkins are directed to computer display systems for assisting medical professionals during surgical procedures.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based medical imaging system during a surgical US Pat. No. 10,413,363, and utilizing the real-time augmented reality display technique as provided by Devam, with the tracking and visualization of the surgical device with a patient heart provided by Jenkins, using known electronic interfacing and programming techniques.  The modification results in an improved system and method by allowing for a more accurate and easier to understand visual guide for the surgical procedure for a more accurate visual guide to a user during additional types of surgery, and in particular for use with a heart of a patient, for more a versatile and useful surgical imaging system and method.

The following table illustrates further conflicting claim pairs:
Present Application
14
15
US Pat. 10,413,363
3
7


Claims 1 and 17 are alternatively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 of U.S. Patent No. 10,413,363. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are anticipated based on the claims contained in U.S. Patent No. 10,413,363.
The following table illustrates the limitations of claim 1 of the present application when compared against the limitations of claim 10 of U.S. Patent No. 10,413,363:
Claim 1 of Present Application
Claim 10 of U.S. Patent No. 10,413,363(also incorporating limitations from claim 1 and 9)

A method of enhancing a surgical procedure, the method comprising:
Claim 1 recites:
A method of enhancing a surgical procedure, the method comprising:
providing a three-dimensional model of a heart of a patient based on image data of the heart of the patient;
providing a three-dimensional model of a heart of a patient based on image data of the heart of the patient;
identifying positional data corresponding to a first position of at least one target treatment anatomy of the patient relative to a second position of an ancillary target anatomy of the patient based on an analysis of the three-dimensional model of the heart of the patient;
identifying positional data corresponding to a first position of at least one target treatment anatomy of the patient relative to a second position of an ancillary target anatomy of the patient based on an analysis of the three-dimensional model of the heart of the patient;
selecting a puncture location based on the identified positional data of the at least one target treatment anatomy of the patient relative to the second position of an ancillary target anatomy of the patient; and
selecting a puncture location based on the identified positional data of the at least one target treatment anatomy of the patient relative to the second position of an ancillary target anatomy of the patient, 

selecting the puncture location further comprising: identifying a first candidate puncture location and a second candidate puncture location; determining a first trajectory from the first candidate puncture location to the at least one target treatment anatomy and a second trajectory from the second candidate puncture location to the at least one target treatment anatomy; selecting the puncture location based on a comparison of at least a first value associated with the first trajectory and at least a second value associated with the second trajectory; and visually indicating one of the first trajectory and the second trajectory associated with the selected puncture location together with the visual indication of the selected puncture location on the virtual organ object being displayed in the displaying step, and 
displaying, by an augmented reality device with an augmented reality display system, a virtual organ object via the augmented reality display system overlaying a real-world environment, the virtual organ object corresponding to the three-dimensional model of the heart of the patient and visually indicating the selected puncture location, each of the virtual organ object and at least a portion of the real-world environment being simultaneously viewable by a user of the augmented reality display system via the augmented reality display system.
displaying, by an augmented reality device with an augmented reality display system, a virtual organ object via the augmented reality display system overlaying a real-world environment, the virtual organ object corresponding to the three-dimensional model of the heart of the patient and visually indicating the selected puncture location, each of the virtual organ object and at least a portion of the real-world environment being simultaneously viewable by a user of the augmented reality display system via the augmented reality display system.

tracking in real-time an intracardiac movement of a medical device within the heart of the patient during a surgery:

displaying a visual indication of the tracked intracardiac movement of the medical device on the virtual organ object being displayed during the surgery via the augmented reality display system: and



displaying a visual indication of the tracked intracardiac movement of the medical device on the virtual organ object being displayed during the surgery via the augmented reality display system

the visual indication of the tracked intracardiac movement of the medical device is simultaneously viewable via the augmented reality display system with the visual indication of the selected puncture location.
Claim 10 recites:
the visual indication of the tracked intracardiac movement of the medical device is simultaneously viewable via the augmented reality display system with the visual indication of the selected puncture location.


The following table illustrates the limitations of claim 17 of the present application when compared against the limitations of claim 10 of U.S. Patent No. 10,413,363:
Claim 17 of Present Application
Claim 10 of U.S. Patent No. 10,413,363(also incorporating limitations from claim 1 and 9)

A method of enhancing a surgical procedure, the method comprising:
Claim 1 recites:
A method of enhancing a surgical procedure, the method comprising:
providing a three-dimensional model of an organ of a patient based on image data of the organ of the patient;
providing a three-dimensional model of a heart of a patient based on image data of the heart of the patient;
identifying positional data corresponding to a first position of at least one target treatment anatomy of the patient relative to a second position of an ancillary target anatomy of the patient based on an analysis of the three-dimensional model of the organ of the patient;
identifying positional data corresponding to a first position of at least one target treatment anatomy of the patient relative to a second position of an ancillary target anatomy of the patient based on an analysis of the three-dimensional model of the heart of the patient;
selecting a puncture location based on the identified positional data of the at least one target treatment anatomy of the patient relative to the second position of an ancillary target anatomy of the patient; and
selecting a puncture location based on the identified positional data of the at least one target treatment anatomy of the patient relative to the second position of an ancillary target anatomy of the patient, 

selecting the puncture location further comprising: identifying a first candidate puncture location and a second candidate puncture location; determining a first 
displaying, by an augmented reality device with an augmented reality display system, a virtual organ object via the augmented reality display system overlaying a real-world environment, the virtual organ object corresponding to the three-dimensional model of the organ of the patient and visually indicating the selected puncture location, each of the virtual organ object and at least a portion of the real-world environment being simultaneously viewable by a user of the augmented reality display system via the augmented reality display system.
displaying, by an augmented reality device with an augmented reality display system, a virtual organ object via the augmented reality display system overlaying a real-world environment, the virtual organ object corresponding to the three-dimensional model of the heart of the patient and visually indicating the selected puncture location, each of the virtual organ object and at least a portion of the real-world environment being simultaneously viewable by a user of the augmented reality display system via the augmented reality display system.

tracking in real-time an intra-organ movement of a medical device within the organ of the patient during a surgery:

displaying a visual indication of the tracked intra-organ movement of the medical device on the virtual organ object being displayed during the surgery via the augmented reality display system: and
Claim 9 recites:
tracking in real-time an intracardiac movement of a medical device within the heart of the patient during a surgery; and

displaying a visual indication of the tracked intracardiac movement of the medical device on the virtual organ object being displayed during the surgery via the augmented reality display system

the visual indication of the tracked intra-organ movement of the medical device is simultaneously viewable via the augmented reality display system with the visual indication of the selected puncture location.
Claim 10 recites:
the visual indication of the tracked intracardiac movement of the medical device is simultaneously viewable via the augmented reality display system with the visual indication of the selected puncture location.


Claim 13 is alternatively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 of U.S. Patent No. 10,413,363 in view of Devam et al. (US 2016/0249989 A1).
The following table illustrates the limitations of claim 13 of the present application when compared against the limitations of claim 9 of U.S. Patent No. 10,413,363:
Claim 13 of Present Application
Claim 9 of U.S. Patent No. 10,413,363
An augmented reality system comprising:

Processing circuitry in communication with the augmented reality display system, the processing circuitry configured to:


A method of enhancing a surgical procedure, the method comprising:
provide a three-dimensional model of an organ of a patient based on image data of the organ of the patient;
providing a three-dimensional model of a heart of a patient based on image data of the heart of the patient;
identify positional data corresponding to a first position of at least one target treatment anatomy of the patient relative to a second position of an ancillary target anatomy of the patient based on an analysis of the three-dimensional model of the organ of the patient;
identifying positional data corresponding to a first position of at least one target treatment anatomy of the patient relative to a second position of an ancillary target anatomy of the patient based on an analysis of the three-dimensional model of the heart of the patient;
select a puncture location based on the identified positional data of the at least one target treatment anatomy of the patient relative to the second position of an ancillary target anatomy of the patient; and
selecting a puncture location based on the identified positional data of the at least one target treatment anatomy of the patient relative to the second position of an ancillary target anatomy of the patient, 

selecting the puncture location further comprising: identifying a first candidate puncture location and a second candidate puncture location; determining a first trajectory from the first candidate puncture location to the at least one target treatment anatomy and a second trajectory from the second candidate puncture location to the at least one target treatment anatomy; selecting the puncture location based on a comparison of at least a first value associated with the first trajectory and at least a second value associated with the second trajectory; and 
display, by an augmented reality device with an augmented reality display system, a virtual organ object via the augmented reality display system overlaying a real-world environment, the virtual organ object corresponding to the three-dimensional model of the organ of the patient and visually indicating the selected puncture location, each of the virtual organ object and at least a portion of the real-world environment being simultaneously viewable by a user of the augmented reality display system via the augmented reality display system.
displaying, by an augmented reality device with an augmented reality display system, a virtual organ object via the augmented reality display system overlaying a real-world environment, the virtual organ object corresponding to the three-dimensional model of the heart of the patient and visually indicating the selected puncture location, each of the virtual organ object and at least a portion of the real-world environment being simultaneously viewable by a user of the augmented reality display system via the augmented reality display system.

track in real-time an intracardiac movement of a medical device within the heart of the patient during a surgery: and

display a visual indication of the tracked intracardiac movement of the medical device on the virtual organ object being displayed during the surgery via the augmented reality display system.
(claim 9 recites:
tracking in real-time an intracardiac movement of a medical device within the heart of the patient during a surgery; and

displaying a visual indication of the tracked intracardiac movement of the medical device on the virtual organ object being displayed during the surgery via the augmented reality display system.



Thus, as the above table illustrates, the only limitation of claim 13 of the present application not taught by claim 9 of U.S. Patent No. 10,413,363 is the computer architecture performing the recited functions, or “An augmented reality system comprising: processing circuitry in communication with the augmented reality display system, the processing circuitry configured to” perform the method.  
Devam discloses an augmented reality system comprising: (Par. 25 of Devam: system for viewing and accurately locating patient organs, arteries and other features prior to and during surgery, using augmented reality imaging data) processing circuitry in communication with the augmented reality display system, the processing circuitry configured to perform a method (Fig. 1 and Par. 239 of Devam: programmed processors executing instructions for performing methodologies, shown in Fig. as in communication with display device; Par. 37: display device as AR glasses).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based method provided by U.S. Patent No. 10,413,363 by utilizing the computer architecture for carrying out the method operations, as provided by Devam, using known electronic interfacing and programming techniques.  The modification merely combines a computer-based method provided by the patent with known prior art computer architecture for carrying out and implementing computer methods according to known computer interfacing and programming techniques to yield predictable results of utilizing computer hardware for performing the computer based process/method.  Furthermore, the modifications yields an improved computer method by allowing the method to be performed on common computer architecture for implementing the process on general process computer architecture, and providing easier implementation and lower cost (i.e. rather than using customized, one-of-a-kind circuitry). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2014/0187949 A1) in view of Devam et al. (US 2016/0249989 A1) and in further view of Jenkins et al. (US 2010/0317961 A1).
Regarding claim 13, Zhao discloses: 
An … system comprising: (Fig. 1 and Par. 25 of Zhao: teleoperated interventional system)
A display system …; (Fig. 1 and Par. 29 of Zhao: display system 111) and
Processing circuitry in communication with the … display system, the processing circuitry configured to: (Fig. 1 and Par. 33 of Zhao: control system 116 including at least one processor and including programmed instructions (e.g., a computer-readable medium storing the instructions) to implement methods, where control system 116 controls visualization system 110 and display system 111 – where Fig. 1 shows connections between components – and control system utilizing communication protocols)
Provide a three-dimensional model of a heart of a patient based on image data of the heart of the patient (Par. 50 of Zhao: virtual visualization system 308 processing images of interventional site using CT and MRI, converting images into 3D model of anatomical organ or region; Par. 53: using system for heart);
Identify positional data corresponding to a first portion of at least one target treatment anatomy of the patient relative to a second position of an ancillary target anatomy of the patient based on an analysis of the three-dimensional model of the heart of the patient (Par. 52 of Zhoa: navigation system processes information from visualization system 208 to determine path for interventional instrument through anatomical system to target anatomical structure – i.e. target treatment anatomy is tumor and ancillary target anatomy is anatomical passageway; Par. 53: navigation planning module generates planned location by identifying location 312 along a wall of anatomic passageway closest to or nearby target structure; Par. 66: transform location of target structure and passageways to patient frame of reference);
Select a puncture location based on the identified positional data of the at least one target treatment anatomy of the patient relative to the second position of an ancillary target anatomy of the patient (Fig. 4 and Par. 53 of Zhao: navigation planning module generates a planned deployment location, identifying the planned deployment location as a location 312 along a wall of an anatomic passageway closest to or nearby to the target structure; Paras. 54-56: using data such as instrument capability to further define deployment location; Par. 57: after navigation planning module evaluates factors related to interventional instrument and patient anatomy, deployment location 314 on wall of anatomic passageway is identified, and interventional tool extended from catheter through passageway wall – i.e. punctured); and
Display … a virtual organ object …, the virtual object corresponding to the three-dimensional model of the heart of the patient and visually indicating the selected puncture location (Par. 30 of Zhao: display system 111 displays image of interventional site modeled preoperatively using imaging technology; Paras. 31-32: the display system 111 may display a virtual visualization image in which the actual location of the interventional instrument is registered (e.g., dynamically referenced) with preoperative or concurrent images from the modeled anatomy to present the surgeon S with a virtual image of the internal interventional site at the location of the tip of the interventional instrument, or display virtual visualization in which actual location of instrument with prior images or concurrent images; Fig. 4 and Par. 53 discloses depicted image of target structure and passageways with planned deployment location 312, or 314; Par. 63 further discloses depicting elected deployment locations as coded with color on the display)
Wherein the visual indication of the tracked movement of the medical device is simultaneously viewable via the display system with the visual indication of the selected puncture location. (Paras. 29-32 of Zhao: display system displays an image of the interventional site and the interventional instruments captured by the visualization system; Par. 32 further discusses image of interventional instrument superimposed on virtual image to assist surgeon; Par. 30 of Zhao: display system 111 displays image of interventional site modeled preoperatively using imaging technology; Paras. 31-32: the display system 111 may display a virtual visualization image in which the actual location of the interventional instrument is registered (e.g., dynamically referenced) with preoperative or concurrent images from the modeled anatomy to present the surgeon S with a virtual image of the internal interventional site at the location of the tip of the interventional instrument, or display virtual visualization in which actual location of instrument with prior images or concurrent images; Fig. 4 and Par. 53 discloses depicted image of target structure and passageways with planned deployment location 312, or 314; Par. 63 further discloses depicting elected deployment locations as coded with color on the display)
Zhao does not explicitly disclose the system as an augmented reality system.  
Devam, however, discloses: 
An augmented reality system comprising: (Par. 25 of Devam: system for viewing and accurately locating patient organs, arteries and other features prior to and during surgery, using augmented reality imaging data)
An augmented reality display system configured to be worn on a head of a user proximate the user’s eyes (Par. 37 of Devam: system includes pair of augmented reality glasses or head-mounted display); and
Processing circuitry in communication with the augmented reality display system, the processing circuitry configured to: (Fig. 1 and Par. 239 of Devam: programmed processors executing instructions for performing methodologies, shown in Fig. as in communication with display device; Par. 37: display device as AR glasses)
Provide a three-dimensional model of a heart of a patient based on image data of the heart of the patient (Par. 48 of Devam: real time rendered image of patient morphology, and viewing organ form different directions; Par. 88: separate patient’s heart from body in augmented reality, 3D space);
Display, by an augmented reality device with an augmented reality display system, a virtual organ object via the augmented reality display system overlaying a real-world environment, (Par. 31 of Devam: AR device capable of displaying transparent images atop real world data or composite image from camera overlaid 3D data; Par. 33: display surgical targets and other pertinent medial or anatomical data in augmented reality surgical environment; Par. 35: in augmented reality, the rendered image is seen by the user or users as a three dimensional model of the patient's morphology overlaid atop the physical patient; Note Par. 30 discloses morphology as MRI, CT, CAT, PET, etc., imaging) the virtual organ object corresponding to the three-dimensional model of the heart of the patient (Par. 48 of Devam: As a surgeon makes incisions and opens portions of anatomy, the rendered image is updated in real time to present a progressively deeper view and rendered image with respect to the patient morphology. The user(s) are also able to individually select and manipulate portions of the displayed morphology, such as removing an organ from the model to view behind or below the organ or to view the organ from various perspectives and proximities (orbiting, panning, zooming). For example, the user(s) can also rotate and reorient the portion that has been removed to see it from different angles, as well as adjusting the display depth to see inside the segment; Par. 88: a surgeon performing surgery to remove a tumour on a patients' heart can separate the patient’s heart from the body in augmented reality, move the heart away from the patient, and inspect the heart and associated tumour in three dimensional space) and visually indicating the selected puncture location (Fig. 7 and Par. 86 of Devam: The X on the display device represents the current location of the scalpel, while the circle represents the surgical target location. By looking at the display device, the surgeon can determine when they've reached the correct location to begin their incision), each of the virtual organ object and at least a portion of the real-world environment being simultaneously viewable by a user of the augmented reality display device system via the augmented reality display system (Par. 35 of Devam: in augmented reality, the rendered image is seen by the user or users as a three dimensional model of the patient's morphology overlaid atop the physical patient; Par. 45: rendered image anchored to location of the patient)
tracking in real-time a movement of a medical device within the patient during a surgery (Par. 37 of Devam: position tracking of instruments; Par. 43: visually track surgical instruments in augmented reality space; Also note Par. 94 and Claim 16 of Devam discusses rendering virtual image in real-time to depict movement of physical instrument with respect to morphologic subject); and
displaying a visual indication of the tracked movement of the medical device on the virtual organ object being displayed during the surgery via the augmented reality display system (Par. 60 of Devam: displaying location of laparoscope and surgical tools overlaid over a patient in augmented reality)
Both Zhao and Devam are directed to medical imaging systems for assisting with user performed surgical operations.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based medical imaging system for displaying real-time imagery during a surgical procedure as provided by Zhao by incorporating the augmented reality display technique as provided by Devam, using known electronic interfacing and programming techniques.  The modification results in an improved surgical system by more intuitive and easier to use head-set display technology with more direct user to display interfacing.  Moreover, the modification merely substitutes one known technique for displaying computer processed images with a head-set based display, to obtain predictable results of displaying computer controlled images on a head-mounted display system rather than a desktop monitor.  
Although Zhao discloses use of the system with a heart and Zhao modified by Devam discloses tracking in real-time a movement of a medical device with the patient during a surgery, Zhao modified by Devam does not explicitly disclose the use of intra-body tracking as claimed, as in the intracardiac movement of a medical device within the heart of a patient.
Jenkins discloses:
tracking in real-time an intracardiac movement of a medical device within the heart of the patient during a surgery, and displaying a visual indication of the tracked intracardiac movement of the medical device on the virtual organ object being displayed during the surgery (Par. 79 of Jenkins: use tracking signals to dynamically track device 80 and present visualizations of the anatomy and one or more intrabody devices 80 in near real-time; Par. 83: cardiac procedures can be carried out from inside of the heart; Par. 97: device 100 for use with MRI interventional system 10 configured to puncture atrial septums, tracked and displayed in an MR system 10 similar to or the same as device 80; Figs. 25A-25D and Par. 128: visualizations with physical representation 80R of intrabody device and volumentric model of target anatomical structure and a near real-time MRI image, e.g. 3D volumetric model of patient’s heart)
Zhao, Devam, and Jenkins are directed to computer display systems for assisting medical professionals during surgical procedures.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based medical imaging system for displaying real-time imagery during a surgical procedure as provided by Zhao, utilizing the real-time augmented reality display technique as provided by Devam, with the tracking and visualization of the surgical device with a patient heart provided by Jenkins, 
Regarding claim 17, the claim is directed to the same method performed by claim 13, with the exception of being directed to a broader category of object, i.e. “an organ of a patient” rather than the more limited “a heart of the patient” as in claim 13.  As a heart is also “an organ”, however, the limitations of claim 17 are rejected based on the same rationale as claim 13 as discussed above.  
Regarding claim 1, Zhao discloses:
A method of enhancing a surgical procedure, the method comprising (Abstract of Zhao): 
Providing a three-dimensional model of a heart of a patient based on image data of the heart of the patient (Par. 50 of Zhao: virtual visualization system 308 processing images of interventional site using CT and MRI, converting images into 3D model of anatomical organ or region; Par. 53: using system for heart);
Identifying positional data corresponding to a first portion of at least one target treatment anatomy of the patient relative to a second position of an ancillary target anatomy of the patient based on an analysis of the three-dimensional model of the heart of the patient (Par. 52 of Zhoa: navigation system processes information from visualization system 208 to determine path for interventional instrument through anatomical system to target anatomical structure – i.e. target treatment anatomy is tumor and ancillary target anatomy is anatomical passageway; Par. 53: navigation planning module generates planned location by identifying location 312 along a wall of anatomic passageway closest to or nearby target structure; Par. 66: transform location of target structure and passageways to patient frame of reference);
Selecting a puncture location based on the identified positional data of the at least one target treatment anatomy of the patient relative to the second position of an ancillary target anatomy of the patient (Fig. 4 and Par. 53 of Zhao: navigation planning module generates a planned deployment location, identifying the planned deployment location as a location 312 along a wall of an anatomic passageway closest to or nearby to the target structure; Paras. 54-56: using data such as instrument capability to further define deployment location; Par. 57: after navigation planning module evaluates factors related to interventional instrument and patient anatomy, deployment location 314 on wall of anatomic passageway is identified, and interventional tool extended from catheter through passageway wall – i.e. punctured); and
Displaying … a virtual organ object …, the virtual object corresponding to the three-dimensional model of the heart of the patient and visually indicating the selected puncture location (Par. 30 of Zhao: display system 111 displays image of interventional site modeled preoperatively using imaging technology; Paras. 31-32: the display system 111 may display a virtual visualization image in which the actual location of the interventional instrument is registered (e.g., dynamically referenced) with preoperative or concurrent images from the modeled anatomy to present the surgeon S with a virtual image of the internal interventional site at the location of the tip of the interventional instrument, or display virtual visualization in which actual location of instrument with prior images or concurrent images; Fig. 4 and Par. 53 discloses depicted image of target structure and passageways with planned deployment location 312, or 314; Par. 63 further discloses depicting elected deployment locations as coded with color on the display)
the visual indication of the tracked intercardiac movement of the medical device is simultaneously viewable via the display system with the visual indication of the selected puncture location. (Paras. 29-32 of Zhao: display system displays an image of the interventional site and the interventional instruments captured by the visualization system; Par. 32 further discusses image of interventional instrument superimposed on virtual image to assist surgeon; Par. 30 of Zhao: display system 111 displays image of interventional site modeled preoperatively using imaging technology; Paras. 31-32: the display system 111 may display a virtual visualization image in which the actual location of the interventional instrument is registered (e.g., dynamically referenced) with preoperative or concurrent images from the modeled anatomy to present the surgeon S with a virtual image of the internal interventional site at the location of the tip of the interventional instrument, or display virtual visualization in which actual location of instrument with prior images or concurrent images; Fig. 4 and Par. 53 discloses depicted image of target structure and passageways with planned deployment location 312, or 314, including the heart; Par. 63 further discloses depicting elected deployment locations as coded with color on the display)
Zhao does not explicitly disclose the system as an augmented reality system.  
Devam, however, discloses: 
Providing a three-dimensional model of a heart of a patient based on image data of the heart of the patient (Par. 48 of Devam: real time rendered image of patient morphology, and viewing organ form different directions; Par. 88: separate patient’s heart from body in augmented reality, 3D space);
Display, by an augmented reality device with an augmented reality display system, a virtual organ object via the augmented reality display system overlaying a real-world environment, (Par. 31 of Devam: AR device capable of displaying transparent images atop real world data or composite image from camera overlaid 3D data; Par. 33: display surgical targets and other pertinent medial or anatomical data in augmented reality surgical environment; Par. 35: in augmented reality, the rendered image is seen by the user or users as a three dimensional model of the patient's morphology overlaid atop the physical patient; Note Par. 30 discloses morphology as MRI, CT, CAT, PET, etc., imaging) the virtual organ object corresponding to the three-dimensional model of the heart of the patient (Par. 48 of Devam: As a surgeon makes incisions and opens portions of anatomy, the rendered image is updated in real time to present a progressively deeper view and rendered image with respect to the patient morphology. The user(s) are also able to individually select and manipulate portions of the displayed morphology, such as removing an organ from the model to view behind or below the organ or to view the organ from various perspectives and proximities (orbiting, panning, zooming). For example, the user(s) can also rotate and reorient the portion that has been removed to see it from different angles, as well as adjusting the display depth to see inside the segment; Par. 88: a surgeon performing surgery to remove a tumour on a patients' heart can separate the patient’s heart from the body in augmented reality, move the heart away from the patient, and inspect the heart and associated tumour in three dimensional space) and visually indicating the selected puncture location (Fig. 7 and Par. 86 of Devam: The X on the display device represents the current location of the scalpel, while the circle represents the surgical target location. By looking at the display device, the surgeon can determine when they've reached the correct location to begin their incision), each of the virtual organ object and at least a portion of the real-world environment being simultaneously viewable by a user of the augmented reality display device system via the augmented reality display system (Par. 35 of Devam: in augmented reality, the rendered image is seen by the user or users as a three dimensional model of the patient's morphology overlaid atop the physical patient; Par. 45: rendered image anchored to location of the patient)
tracking in real-time a movement of a medical device within the patient during a surgery (Par. 37 of Devam: position tracking of instruments; Par. 43: visually track surgical instruments in augmented reality space; Also note Par. 94 and Claim 16 of Devam discusses rendering virtual image in real-time to depict movement of physical instrument with respect to morphologic subject); and
displaying a visual indication of the tracked movement of the medical device on the virtual organ object being displayed during the surgery via the augmented reality display system (Par. 60 of Devam: displaying location of laparoscope and surgical tools overlaid over a patient in augmented reality)
Both Zhao and Devam are directed to medical imaging systems for assisting with user performed surgical operations.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based medical imaging system for displaying real-time imagery during a surgical procedure as provided by Zhao by incorporating the augmented reality display technique as provided by Devam, using known electronic interfacing and programming techniques.  The modification results in an improved surgical system by more intuitive and easier to use head-set display technology with more direct user to display interfacing.  Moreover, the modification merely substitutes one known technique for displaying computer processed images with a head-
Although Zhao discloses use of the system with a heart and Zhao modified by Devam discloses tracking in real-time a movement of a medical device within the patient during a surgery, Zhao modified by Devam does not explicitly disclose the use of intra-body tracking as claimed, as in the intracardiac movement of a medical device within the heart of a patient.
Jenkins discloses:
tracking in real-time an intracardiac movement of a medical device within the heart of the patient during a surgery, and displaying a visual indication of the tracked intracardiac movement of the medical device on the virtual organ object being displayed during the surgery (Par. 79 of Jenkins: use tracking signals to dynamically track device 80 and present visualizations of the anatomy and one or more intrabody devices 80 in near real-time; Par. 83: cardiac procedures can be carried out from inside of the heart; Par. 97: device 100 for use with MRI interventional system 10 configured to puncture atrial septums, tracked and displayed in an MR system 10 similar to or the same as device 80; Figs. 25A-25D and Par. 128: visualizations with physical representation 80R of intrabody device and volumentric model of target anatomical structure and a near real-time MRI image, e.g. 3D volumetric model of patient’s heart)
Zhao, Devam, and Jenkins are directed to computer display systems for assisting medical professionals during surgical procedures.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based medical imaging system for displaying real-time imagery during a surgical procedure as provided by Zhao, utilizing the real-time augmented reality display Devam, with the tracking and visualization of the surgical device with a patient heart provided by Jenkins, using known electronic interfacing and programming techniques.  The modification results in an improved system and method by allowing for a more accurate and easier to understand visual guide for the surgical procedure for a more accurate visual guide to a user during additional types of surgery, and in particular for use with a heart of a patient, for more a versatile and useful surgical imaging system and method.
Regarding claim 2, Devam modified by Zhao further discloses:
Wherein the real-world environment and the virtual organ object are simultaneously viewable within a single field of the user via the augmented reality display system (Par. 35 of Devam: In augmented reality, the rendered image is seen by the user or users as a three dimensional model of the patient's morphology overlaid atop the physical patient; Also Par. 98: Using augmented reality, the laparoscope position and its path through the patients body can be displayed directly on the patient's body, and the camera view from the laparoscope can also be shown in the HUD, allowing the surgeon to see both the patient and the camera simultaneously)
Both Zhao and Devam are directed to medical imaging systems for assisting with user performed surgical operations.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based medical imaging system for displaying real-time imagery during a surgical procedure as provided by Zhao by incorporating the augmented reality display technique as provided by Devam, using known electronic interfacing and programming techniques.  The modification results in an improved surgical system by more intuitive and easier to use head-set display technology with more direct user to display interfacing.  Moreover, the modification 
Regarding claim 4, Zhao modified by Devam further discloses: 
wherein: the user is a medical practitioner (Par. 25 of Devam: imaging data is interpreted into an Augmented Reality ("AR") or Virtual Reality ("VR") view of a patient, to be shown to a doctor, surgeon or other medical practitioner during a procedure in order to enhance the accuracy and efficacy of the procedure);
the real-world environment is a surgical room for operating on the patient (Par. 33 of Devam: method for displaying surgical targets and other pertinent medical and/or anatomical data in an augmented or virtual reality surgical environment; Par. 35: In augmented reality, the rendered image is seen by the user or users as a three dimensional model of the patient's morphology overlaid atop the physical patient); and 
the displaying is performed during a surgical procedure within the surgical room (Par. 25 of Devam: viewing and accurately locating patient organs, arteries and other features prior to and during surgery using augmented reality; Par. 26: head-up display displaying both augmented reality path data and camera imager for laparoscopic cameras during medical procedure)
Both Zhao and Devam are directed to medical imaging systems for assisting with user performed surgical operations.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based medical imaging system for displaying real-time imagery during a surgical procedure as provided by Zhao by incorporating the augmented reality display technique as Devam, using known electronic interfacing and programming techniques.  The modification results in an improved surgical system by more intuitive and easier to use head-set display technology with more direct user to display interfacing, particularly during a medical procedure requiring quicker viewing and analysis.  Moreover, the modification merely substitutes one known technique for displaying computer processed images with a head-set based display, to obtain predictable results of displaying computer controlled images on a head-mounted display system rather than a desktop monitor.
Regarding claim 15, Zhao further discloses: 
Wherein the image data includes pre-operative image data of the heart of the patient, the pre-operative image data being associated with at least one of an MRI, an x-ray, an ultrasound, a fluoroscopy, an electrocardiogram, electroanatomical mapping, and a CT scan of the heart of the patient (Par. 30 of Zhao: modeled preoperatively using imaging technology such as CT, MRI, etc.; Par. 50: virtual visualization system 208 processes images of interventional site using CT, MRI, etc., and converts images into three dimensional model of anatomical organ or region; Par. 53: system and method suitable for heart or circulatory system)
Devam further discloses: 
Wherein the image data includes pre-operative image data of the heart of the patient, the preoperative image data being associated with at least one of an MRI, an x-ray, an ultrasound, a fluoroscopy, an electrocardiogram, electroanatomical mapping, and a CT scan of the heart of the patient (Par. 30 of Devam: morphology includes MRI, CT, CAT, PET, etc., imaging; Par. 35: in augmented reality, the rendered image is seen by the user or users as a three dimensional model of the patient's morphology overlaid atop the physical patient; Par. 88: In another example, a surgeon performing surgery to remove a tumour on a patients' heart can separate the patients heart from the body in augmented reality, move the heart away from the patient, and inspect the heart and associated tumour in three dimensional space; Also Paras. 175 and 178 discusses using MRI imaging of heart)
Both Zhao and Devam are directed to medical imaging systems for assisting with user performed surgical operations.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based medical imaging system for displaying real-time imagery during a surgical procedure as provided by Zhao by incorporating the augmented reality display technique using scanned image technology as provided by Devam, using known electronic interfacing and programming techniques.  The modification results in an improved surgical system by more intuitive and easier to use head-set display technology with more direct user to display interfacing, particularly during a medical procedure requiring quicker viewing and analysis, while also including common acquired image technology such as MRI to provide a system that is capable of being incorporated into existing imaging techniques, which are commonly used for easier usability and reducing cost of implementation.
Regarding claim 5, the system of claim 15 performs the additional method steps as recited for claim 5.  As such, claim 5 is rejected based on the same rationale as claim 15 set forth above. 
Regarding claim 9, Zhao modified by Devam further discloses:
determining a cross-sectional view of the heart of the patient to display in the displaying step, the displaying step further including displaying the determined cross-sectional view of the heart as the virtual organ object via the augmented reality display system (Par. 88 of Devam: allows surgeon to inspect heart of patient in augmented reality; Fig. 10 and Par. 127-128: anatomical display done in augmented reality including displaying individual organs for closer inspection, e.g. augmented reality anatomical model of organ modified to display a cross section; Par. 141: Surgical previews can also be performed using imaging data from real patients. These images are transformed into a model usable by the simulation, and a surgical procedure is simulated using the anatomy of an actual patient; discloses surgeon able to inspect the heart; Also note Par. 144 discusses use of model of patient for installing a pacemaker in patient using real patient radiology data)
Both Zhao and Devam are directed to medical imaging systems for assisting with user performed surgical operations.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based medical imaging system for displaying real-time imagery during a surgical procedure as provided by Zhao by incorporating the augmented reality display technique with the additional anatomical data as provided by Devam, using known electronic interfacing and programming techniques.  The modification results in an improved surgical system by more intuitive and easier to use head-set display technology with more direct user to display interfacing, particularly during a medical procedure requiring quicker viewing and analysis.  Moreover, the modification provides an improved surgical user interface by providing further anatomical information allowing more versatility as well as providing further user ful guidance to a user.

Claims 3 and, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2014/0187949 A1) in view of Devam et al. (US 2016/0249989 A1) and Jenkins et al. (US 2010/0317961 A1) and in further view of Barrish et al. (US 2018/0263688 A1).
Regarding claim 11, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 11, Barrish discloses: 
wherein the ancillary target anatomy is a fossa ovalis and the at least one target treatment anatomy is one of a pulmonary vein and a left atrial appendage (Par. 63 of Barrish: catheter embodiements for structural heart therapies include left atrial appendage closure; Figs. 35A to 35B and Par. 142: deployment of catheter using transseptal needle through septum at fossa ovalis and into left atrium; Also Par. 92 discusses transseptal access using catheter technique)
Zhao, Devam, Jenkins and Barrish are directed to computer display systems for assisting medical professionals during surgical procedures.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based medical imaging system for displaying real-time imagery during a surgical procedure as provided by Zhao, utilizing the augmented reality display technique as provided by Devam, using the tracking and visualization of the surgical device with a patient heart provided by Jenkins, with the imaging system during heart procedures such as provided by Barrish 
Regarding claim 14, the limitations included from claim 13 are rejected based on the same rationale as claim 13 set forth above and incorporated herein. Further regarding claim 14, Zhao further discloses:
Wherein the positional data is associated with a computer-generated trajectory of a medical device from the ancillary target anatomy to the at least one target treatment anatomy (Paras. 52-53 of Zhao: The navigation system 210, as part of the control system 116, processes information from the virtual visualization system 208, the one or more imaging systems 212, and/or the tracking system 206 to determine a navigational path for the interventional instrument through the anatomical system to the target anatomical structure, including a planning module 211 that allows a clinician to locate a target anatomical structure (e.g., a tumor) in the anatomical model prepared by the virtual visualization system 208 and to identify a navigational path through anatomical passageways to reach the target structure to perform an interventional procedure (e.g., a biopsy) with the interventional instrument; Par. 54 further discusses use of trajectory of tool when extended from the catheter to determine deployment location) and 
The medical device includes one of a catheter (Paras. 36-37 of Zhao: system includes catheter system 202)
Zhao modified by Devam does not explicitly disclose the medical device includes one of a left atrial appendage closure.
	Barrish discloses:
The medical device includes one of a catheter and a left atrial appendage closure (Par. 63 of Barrish: catheter body 12 of system 10, including exemplary catheter embodiments for structural heart therapies, such as trans -catheter aortic or mitral valve repair or implantation, left atrial appendage closure, and the like; Further note Par. 127 discusses processor of system for determining next desired position or state of instrument, including joint trajectory)
Zhao, Devam, Jenkins and Barrish are directed to computer display systems for assisting medical professionals during surgical procedures.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based medical imaging system for displaying real-time imagery during a surgical procedure as provided by Zhao, utilizing the augmented reality display technique as provided by Devam, using the tracking and visualization of the surgical device with a patient heart provided by Jenkins, with the use of a catheter system including additional heart therapy components as provided by Barrish using known electronic interfacing and programming techniques.  The modification results in an improved system and method by allowing for additional catheter-based equipment for performing medical procedures, which allows for a more versatile and useful surgical system.  Furthermore, the modification merely substitutes one known catheter-based surgical tool for another, yielding predictable results of performing the surgical planning and procedure on a heart using the heart therapy components in the catheter based system.
Regarding claim 3, limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 3 the system of claim 14 performs the additional method steps as recited by claim 3.  As such, claim 3 is further rejected based on the same rationale as claim 14 set forth above. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2014/0187949 A1) in view of Devam et al. (US 2016/0249989 A1) and Jenkins et al. (US 2010/0317961 A1) and in further view of Zhai et al. (US 2017/0215969 A1).
Regarding claim 6, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein. Further regarding claim 6, Zhao modified by Devam further discloses:
tracking in real-time a movement of the patient during a surgery; and attaching the virtual organ object being displayed via the augmented reality display system with the tracked movement during the surgery (Par. 35 of Devam: using augmented reality, the rendered image is seen by the user or users as a three dimensional model of the patient's morphology overlaid atop the physical patient; Par. 45: The rendered image as a whole is anchored to the location of the patient, where feature detection, perimeter detection, and/or point cloud mapping are used in conjunction to determine an accurate three dimensional location, scale and orientation of the patient, and are updated continuously as the program executes, to ensure that the rendered image is always anchored correctly; Also Par. 48: During the procedure, the rendered image is continually updated to display the current morphology of the patient)
Both Zhao and Devam are directed to medical imaging systems for assisting with user performed surgical operations.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based medical imaging system for displaying real-time imagery during a surgical procedure as provided by Zhao by incorporating the augmented reality display technique as provided by Devam, using known electronic interfacing and programming techniques.  The 
Zhao modified by Devam does not explicitly disclose tracking real-time movement of the heart of the patient.
Zhai discloses: 
Tracking in real-time a movement of the heart of the patient (Abstract of Zhai: human organ movement monitoring method for monitoring human organ movement in a surgical process in real time; See Fig. 3, surgical navigation method 200, including real time evaluation of human organ movement in step S260; Par. 32: suitable for monitoring other processes of dynamic internal movements of a human body, for example, a heartbeat movement; Par. 47: monitoring human organ movement; Par. 55: The human organ movement monitoring method according to the embodiment of the present disclosure can be used in an intraoperative surgical navigation process)
Zhao, Devam, Jenkins and Zhai are directed to computer display systems for assisting medical professionals during surgical procedures.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based medical imaging system for displaying real-time imagery during a surgical procedure as provided by Zhao utilizing the augmented reality display technique as provided by Devam, using the tracking and visualization of the surgical device with a patient heart provided by Jenkins, with the monitoring of human organ movement in real time as Zhai, using known electronic interfacing and programming techniques.  The modification results in an improved surgical assistance method and system by monitoring organ movement over time for more accurate alignment of virtual data with a patient for a more accurate medical procedure.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2014/0187949 A1) in view of Devam et al. (US 2016/0249989 A1) and Jenkins et al. (US 2010/0317961 A1) and in further view of Bronstein et al. (US 2011/0236868 A1) and Kano et al. (US 2017/0071479 A1).
Regarding claim 10, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein. Further regarding claim 10, Zhao modified by Devam further discloses: 
receiving a user-selection of a surgical procedure to be performed on the heart of the patient (Fig. 2 and Par. 38 of Devam: When the system is initialized [FIG. 2, 101], the user first selects the procedure to be performed, where the list of selectable procedures comes from a database of currently prepared patient procedures, and the procedural data includes the patient morphology and procedure location; Par. 39: procedural data loaded from database; Par. 88: surgeon performing surgery to remove a tumour on patient’s heart); and
determining a view of the patient to display in the displaying step based on the user-selection of the surgical procedure to be performed on the patient (Fig. 2 and Paras. 38-39 of Devam: selected procedure results in procedure data loaded from database; Par. 48: As a surgeon makes incisions and opens portions of anatomy, the rendered image is updated in real time to present a progressively deeper view and rendered image with respect to the patient morphology; Also Par. 88 discloses invention used for surgeon performing surgery to remove a tumour on patient’s heart), the displaying step further including displaying the cross-sectional view of the organ as the virtual organ object via the augmented reality display system (Par. 35 of Devam: In augmented reality, the rendered image is seen by the user or users as a three dimensional model of the patient's morphology overlaid atop the physical patient; Par. 88: allows surgeon to inspect heart of patient in augmented reality; Fig. 10 and Par. 127-128: anatomical display done in augmented reality including displaying individual organs for closer inspection, e.g. augmented reality anatomical model of organ modified to display a cross section; Par. 141: Surgical previews can also be performed using imaging data from real patients. These images are transformed into a model usable by the simulation, and a surgical procedure is simulated using the anatomy of an actual patient; discloses surgeon able to inspect the heart; Also note Par. 144 discusses use of model of patient for installing a pacemaker in patient using real patient radiology data)
Both Zhao and Devam are directed to medical imaging systems for assisting with user performed surgical operations.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based medical imaging system for displaying real-time imagery during a surgical procedure as provided by Zhao by incorporating user interface controls provided by Devam, using known electronic interfacing and programming techniques.  The modification results in an improved surgical system by providing allowing user selection of surgical procedures for more customization and incorporating user preferences.
Zhao modified by Devam does not explicitly disclose determining a view to display based on the user selection.
Bronstein discloses:
receiving a user-selection and determining a cross-sectional view of an organ of the patient to display in the displaying step based on the user-selection (Par. 15 of Bronstein: displaying of image data integrated or coordinated with selection of a user indicating an interest in a location, anatomical organ or region, or automatically synchronized with a simulated procedure; Par. 20: presentation unit may cause a presentation of information according to a user selection, where presentation includes medical image data such as CT images or image guided simulated procedure; Par. 25: In cases where the medical image data used for generating a model as described herein is patient specific, the model generated as described herein may also be patient specific and, accordingly, a simulation of a procedure as described herein may be patient specific, namely, reflect, simulate or be otherwise related to a real procedure performed on a real, specific patient, where a simulation of an image-guided procedure may comprise an image or graphical representation of an anatomical organ; Par. 28: displaying movement of catheter during simulated procedure), the displaying step further including displaying the determined cross-sectional view of the virtual organ object via the display (Par. 11 of Bronstein: using CT, MRI, PET, X-Ray or other imaging to produce 2D, 3D or 4D model of anatomical structure or organ; Paras. 12-13: display may also include CT slice image, such as based on a geometric plan, such as coronal plane, etc.; Fig. 3 and Par. 27: CT data used to display slices)
Zhao, Devam, Jenkins and Bronstein are directed to computer display systems for assisting medical professionals for analyzing the health condition of a patient using internal Zhao, utilizing the augmented reality display technique and user interface controls as provided by Devam, with display of organ images based on user selection as provided by Bronstein, using known electronic interfacing and programming techniques.  The modification results in an improved system and method by allowing more user control over the viewed information and an improved user interface by allowing a user to guide the system to more relevant data to the user.
Kano discloses:
determining a cross-sectional view of the heart of the patient, and the displaying step further including displaying the determined cross-sectional view of the heart (Figs. 22 to 24 and Paras. 412-414 of Kano: display information and images displayed by controlling unit including reference image 340 as a volume rendering image indicating overall image 341 of the heart of the subject, generated by reading a CT image corresponding to the heart serving as a diagnosis target; Paras. 429-430: other reference images displayed by display controlling unit include a volume rendering image including a cross-sectional part 544 of heart exposed due to clipping part of image of the heart; Note e.g. Paras. 351-352 discussing obtaining medical images such as 3D spatial distribution of CT values across time)
Zhao, Devam, Jenkins, Bronstein and Kano are directed to computer display systems for assisting medical professionals for analyzing the health condition of a patient using internal organ images.  It would have been obvious to one of ordinary skill in the art, at the time the Zhao utilizing the augmented reality display technique and user interface controls as provided by Devam, using the tracking and visualization of the surgical device with a patient heart provided by Jenkins, and display of organ images based on user selection as provided by Bronstein, with the use of the display of cross-sectional images of the heart as provided by Kano, using known electronic interfacing and programming techniques.  The modification results in an improved system and method by allowing for additional scan information for viewing the condition of a patient for a more well-rounded imaging system for better diagnosis and treatment assistance.  Furthermore, the modification merely substitutes one known cross-sectional image of an organ for another, yielding predictable results of displaying a cross-section of a patient’s heart using an image diagnosis display system during medical treatment.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2014/0187949 A1) in view of Devam et al. (US 2016/0249989 A1) and Jenkins et al. (US 2010/0317961 A1) and further in view of Barrish et al. (US 2018/0263688 A1) and in further view of Hansen et al. (US 2016/0354057 A1).
Regarding claim 12, the limitations included from claim 11 are rejected based on the same rationale as claim 11 set forth above and incorporated herein.  Further regarding claim 12, Zhao further discloses:
Wherein the selecting the puncture location further includes: selecting the puncture location based on a computer-generated trajectory from a location to a target; (Par 61 of Zhao: planned deployment location selected based on point on an anatomical passageway wall where the interventional instrument has an approach angle to the passageway wall that is within the bending capability of the instrument, such as an approach angle approximately 30 to 90 degrees and confirms the interventional tool is capable of extending from the catheter a sufficient distance to reach the target structure to perform the interventional procedure; Par. 62: planned deployment location located based on analysis of instrument operational capability, target structure and patient anatomy, and compares a clinician identified planned deployment location with the system-identified deployment location; Par. 63: navigation planning module identifies multiple elective deployment locations and codes the locations to provide information about the relative quality of the locations for deploying the interventional instrument); and the visual indication of the selected puncture location on the virtual organ object being displayed (Par. 63 of Zhao: color code the deployment locations to provide information about the relative quality of the elective deployment locations) 
Zhao modified by Devam further discloses:
Display via augmented reality display system (Par. 31 of Devam: AR device comprised of computer controlled display capable of displaying transparent image atop real world data or composite image from camera overlaid three dimensional data; Par. 33: display surgical targets and other pertinent medial or anatomical data in augmented reality surgical environment; Par. 35: in augmented reality, the rendered image is seen by the user or users as a three dimensional model of the patient's morphology overlaid atop the physical patient; Note Par. 30 discloses morphology as MRI, CT, CAT, PET, etc., imaging)
Both Zhao and Devam are directed to medical imaging systems for assisting with user performed surgical operations.  It would have been obvious to one of ordinary skill in the art, at Zhao by incorporating the augmented reality display technique as provided by Devam, using known electronic interfacing and programming techniques.  The modification results in an improved surgical system by more intuitive and easier to use head-set display technology with more direct user to display interfacing.  Moreover, the modification merely substitutes one known technique for displaying computer processed images with a head-set based display, to obtain predictable results of displaying computer controlled images on a head-mounted display system rather than a desktop monitor.
Zhao modified by Devam does not explicitly disclose a visual indication of the computer-generated trajectory. 
Hansen discloses:
 a visual indication of the computer-generated trajectory (Par. 38 of Hansen: trajectory line, based on the current position and orientation of the catheter 306 may be displayed so that the clinician may more easily see any differences between the current position and orientation of the catheter 306 and the guideline 304 representing the intended insertion path).
Zhao, Devam, Barrish and Hansen are directed to computer display systems for assisting medical professionals during surgical procedures.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made and with a reasonable expectation of success, to modify the computer-based medical imaging system for displaying real-time imagery during a surgical procedure as provided by Zhao, using the tracking and visualization of the surgical device with a patient heart provided by Jenkins, utilizing the real-time augmented Devam,, used during a medical procedure provided by Barrish, with the use of the visual indicator of the trajectory provided by Hansen, using known electronic interfacing and programming techniques.  The modification results in an improved system and method by allowing for better visual guidance for a user during the procedure for more accurate and easier to understand medical procedure feedback.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616